The plaintiff in error, hereinafter for convenience referred to as the defendant, was convicted in the county court of Kiowa county on a charge of transporting intoxicating liquor, and his punishment *Page 205 
fixed by the jury at a fine of $100 and imprisonment in county jail for 60 days.
The evidence of the state shows that a party living near Lone Wolf, in Kiowa county, drove into Hobart and advised the officers there was a car out on the road, with a man in the car; the officers drove out on the road and found the car by the side of the road with the defendant in the car; the officers say they stopped and asked defendant what was the trouble and defendant replied could not get his car started, and that the officer got of his car and tried to start the car and could not, and Joe Walker, another officer, got out of the car he was in and tried to start the car, and in doing so he struck foot against a sack in the car and discovered it was filled with fruit jars containing whisky. The officers arrested the defendant and put him in jail.
Both the officers admit that from the time they first saw the car and defendant and took him into custody and brought him to town, the car which the defendant was in when they first saw him was not moved. There is not a word in the testimony showing that the defendant moved the car from where the officers first saw it until he was arrested. The charge in this case is transporting intoxicating liquor. The foregoing is in substance all of the state's evidence. Wicker v. State, 47 Okla. Cr. 358,288 P. 398.
The charge being transporting intoxicating liquor, and there being no evidence in the record to support the verdict, the same is reversed. *Page 206